Citation Nr: 0001060	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-00 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had active military service from November 1974 to 
November 1976.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The veteran was originally denied service connection for 
schizophrenia in a January 1980 rating action.  The present 
appeal arises from a June 1995 rating action, with which the 
veteran expressed disagreement in October 1995.  A statement 
of the case was issued in November 1995, and the appeal was 
perfected upon the receipt of a substantive appeal in January 
1996.  Thereafter, supplemental statements of the case were 
issued in June 1996 and November 1998.  In July 1999, the 
veteran was scheduled to appear at a tele-videoconference 
hearing to be conducted by a member of the Board.  Without 
explanation, however, the veteran failed to report for the 
scheduled hearing and, in September 1999, the veteran's 
representative submitted to the Board a brief in which he set 
forth pertinent arguments on behalf of the veteran.  In 
September and November 1999, the veteran's representative 
moved to have the veteran's claim advanced on the Board's 
docket in order to expedite a decision by the Board on the 
veteran's claim.  These motions, however, were denied in 
October and December 1999, respectively.  


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
schizophrenia in a December 1980 rating action, based upon 
the conclusion that the record did not establish that the 
disability was present either in service, or to a degree of 
10 percent within one year after service.  

2.  The veteran was informed of the 1980 decision denying his 
claim for service connection, and of his appellate rights, in 
a letter addressed to him in January 1981.  He did not 
perfect an appeal with respect to that decision, and it 
became final. 

3.  The decision to deny service connection for schizophrenia 
was confirmed in subsequent rating actions, the most recent 
of which was in August 1992; these decisions were essentially 
based upon the finding that the presence of schizophrenia in 
service or to a degree of 10 percent within one year after 
service had not been shown by the evidence of record.  

4.  The evidence obtained, since the August 1992 denial of 
the veteran's claim for service connection for schizophrenia, 
includes a pre-sentencing report prepared in May 1977 by a 
probation and parole officer who recorded that he had been 
advised, by a physician who had recently examined the 
veteran, that the veteran was suffering from "visual and 
auditory schizophrenia" which had had its onset during the 
veteran's military service.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1992 denial by the RO 
of the veteran's claim for entitlement to service connection 
for schizophrenia is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

2.  The veteran has submitted a well-grounded claim for 
service connection for schizophrenia.  38 U.S.C.A. § 5107(a) 
(West 1991).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  New and Material Evidence

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131.  Service 
connection for schizophrenia may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 4.130 (1999).

A review of the record reflects that the veteran initially 
attempted to establish entitlement to service connection for 
a psychiatric disability in October 1979.  In connection with 
that claim, the RO reviewed the veteran's service medical 
records, and the report of an examination conducted for VA 
purposes in September 1979.  Although the veteran was 
diagnosed to have paranoid type schizophrenia following the 
VA examination, because the service medical records did not 
reflect the presence of that disability and the disability 
was not shown within one year after the veteran's November 
1976 discharge from service, the claim was denied in a 
January 1980 rating action.  The veteran was notified of this 
decision and of his appellate rights in a letter sent to him 
at his current address of record.  The veteran did not timely 
appeal that decision and, therefore, it became final under 
the law.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Subsequently, the record reflects that the decision to deny 
service connection for schizophrenia was confirmed on a 
number of occasions.  Specifically this occurred in August 
1984, July 1985, January 1986, and August 1992.  On each 
occasion, while medical evidence continued to show that the 
veteran was currently diagnosed with schizophrenia, and the 
veteran maintained that it had its onset during service, 
there was no medical evidence demonstrating the presence of 
the disability in service, or within one year after the 
veteran's discharge from service.  

The evidence also shows that the veteran was sent 
notification of his appellate rights with respect to the 
August 1984, January 1986, and August 1992 confirmed rating 
actions but, again, he did not timely appeal any of those 
decisions, and they became final.  

As set forth in the Introduction section of this decision, 
the veteran's present appeal arises from a June 1995 rating 
action.  Because the present appeal does not arise from an 
original claim, but rather comes from an attempt to reopen a 
claim which was previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  Prior to our discussion of the evidence which has 
been obtained in connection with the veteran's current 
appeal, we must first note that the United States Court of 
Appeals for Veterans Claims had previously held that the 
Secretary of Veterans Affairs and, on appeal, the Board, were 
required to perform a two-step analysis when a claimant 
sought to reopen a claim based upon new evidence.  First, it 
was to be determined whether the evidence was "new and 
material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  Whether 
the new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for schizophrenia, is that which 
has been submitted since the RO's last prior final decision 
addressing that matter.

In this regard, the Board notes that, prior to the June 1995 
rating action from which the current appeal arises, the RO 
last reviewed the evidence of record in evaluating an attempt 
to reopen the claim for service connection for schizophrenia 
in connection with its August 1992 rating action.  We 
observe, however, that, in April 1993, the veteran had again 
attempted to reopen his claim for service connection.  That 
claim was denied in May 1994.  Significantly, however, the 
basis for that denial was the veteran's failure to cooperate 
with a request for information that the RO made of him.  The 
denial was not based upon a review of any evidence.  Because 
of that, in determining whether new and material evidence has 
been received sufficient to reopen the veteran's current 
claim, the Board will consider that evidence which has been 
submitted since September 1992, the prior final occasion when 
the RO considered any evidence on this question.  

Evidence submitted since 1992 includes a pre-sentencing 
report prepared in May 1977, by a probation and parole 
officer, which evidently followed the veteran's conviction of 
reckless driving and eluding a police officer.  This report 
was apparently provided to the presiding judge for 
consideration in setting an appropriate sentence following 
the veteran's conviction.  The report reflects that its 
author had spoken with a physician who had conducted an 
evaluation of the veteran in May 1977, while the veteran was 
incarcerated.  That physician reportedly advised that the 
veteran was "one of the sickest persons I have seen for some 
time" and recommended the veteran's commitment to a hospital 
for "his mental problems."  The physician also reportedly 
described the veteran as "acutely psychotic" and considered 
him to be suffering from "visual and auditory 
schizophrenia," the onset of which he opined had occurred 
during the veteran's military service.  

Although the foregoing evidence is not a medical record, 
since it was prepared by an officer of a court, acting in his 
official capacity, and appears to simply relate the findings 
of a physician who had examined the veteran, we presume it to 
accurately reflect those medical findings.  (Indeed, for 
purposes of reopening the veteran's claim, we are required to 
presume the credibility of such new evidence.)  In any event, 
since the medical findings reflected in this May 1977 report 
appear to show, for the first time, the presence of a 
psychotic disorder to a disabling degree of at least 10 
percent within one year of the veteran's November 1976 
service discharge, and the report includes the opinion of an 
examining physician to the effect that the mental disorder 
had its onset in service, we find that this evidence bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (1998); 38 U.S.C.A. § 5108 (West 
1991).  Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a schizophrenia is reopened.

b.  Well-Grounded Claim

Having concluded that the veteran has reopened his claim for 
service connection for schizophrenia, the Board must next 
consider whether the evidence establishes that the underlying 
claim for service connection is well grounded.  

The Court of Appeals for Veterans Claims has held that, in 
order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc), citing Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet. App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As described in the previous portion of this decision, the 
evidence in this case now includes a 1977 report prepared in 
the context of official judicial proceedings, describing the 
findings made following a physician's examination of the 
veteran in May 1977.  That physician appears to have 
concluded that the veteran had schizophrenia and that, with 
respect to the veteran's mental problems, he was one of the 
sickest persons this physician had seen for some time.  The 
physician also apparently concluded that the veteran's 
psychiatric impairment had had its onset during military 
service.  In view of these conclusions, together with the 
fact that the veteran continues to carry a diagnosis of 
schizophrenia, as set out in the 1997 VA examination, the 
Board finds that the above described criteria, which must be 
met to establish a well-grounded claim for service connection 
for schizophrenia, have been met in this case.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for schizophrenia, the appeal is granted.

The veteran's claim for service connection for schizophrenia 
is well grounded, thereby giving rise to a duty to assist in 
its development, and to this extent also, the appeal is 
granted.


REMAND

Having concluded that the veteran's claim for service 
connection for schizophrenia has been reopened, and that the 
claim is well grounded, the Board is of the opinion that 
additional development is necessary prior to entering a final 
determination regarding a decision on the underlying merits 
of the claim.  As indicated above, the evidence that the 
veteran had schizophrenia in 1977 consists of the report of a 
probation and parole officer.  While the source of this 
officer's information was apparently a physician who had 
conducted an evaluation of the veteran, the report was the 
parole officer's, not the physician's.  Therefore, the report 
may have been subject to a filtering by the parole officer's 
lay sensibilities on the subject, which could have had a 
substantial impact upon the way the physician's evaluation 
was set forth.  

Moreover, the Board notes that the claims file also reflects 
that, in June 1977, the veteran was committed by a judicial 
order to a private hospital, the records of which have been 
associated with the claims file.  These records, generated in 
June and July 1977, reflect that the veteran was diagnosed as 
manifesting a disorder characterized as an "other paranoid 
state."  They do not show a diagnosis of schizophrenia.  
Similarly, they do not discuss the relationship, if any, 
between the two.  Under these circumstances, the Board is of 
the view that the claims file should be referred to another 
VA physician, who should review it in its entirety and render 
an opinion which specifically sets forth the time period 
during which the reviewer considers the onset of the 
veteran's schizophrenia to have occurred.

For the reasons set forth above, this case is being remanded 
to the RO for the following action:

1.  The RO should refer the veteran's claims file 
to a VA physician knowledgeable in the field of 
psychiatric illnesses.  This physician should 
review the claims file, including this Remand, 
make a notation that such review took place, and 
provide a typewritten report in which is set forth 
when, in his or her opinion, it is at least as 
likely as not that the onset of the veteran's 
schizophrenia occurred, and the manner by which it 
was manifested.  A complete rationale for any 
opinion offered should be set forth in the report 
provided, together with citation to appropriate 
supporting records.  In the event a current 
examination of the veteran is deemed warranted, 
that should be arranged, although, if the veteran 
fails to report for such an examination, the 
requested opinions based on the available records 
should, nevertheless, still be provided. 

2.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.

3.  Thereafter, the RO should enter its decision 
concerning the veteran's claim for service 
connection for schizophrenia.  If the decision is 
adverse to the veteran, the RO should issue a 
supplemental statement of the case to the veteran 
and his representative, both of whom should be 
given a reasonable opportunity to respond before 
the case is returned to the Board for further 
review. 


No action is required of the veteran unless he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



